Citation Nr: 1716744	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-13 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, alcohol abuse, personality disorder, and depression.

2. Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In regard to the claim for service connection for PTSD, a claim for a specific psychiatric disability encompasses a claim in general for any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the above, the Board has characterized the matter as reflected on the title page.

The Veteran testified before the undersigned in June 2014.
 
The Board REMANDS the appeal to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On January 20, 2015, the Board remanded the appeal to schedule the Veteran for a VA compensation examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  

On February 3, 2015, VA received a statement from the Veteran in which he said "I am handicapped and I do not travel by van because of my ailments.  If possible, I would like to visit with the Mental Health physician at the VA clinic in Superior," Wisconsin.

On July 24, 2015, the Veteran changed his mind, requesting VA examine him by Skype, as noted in a Report of General Information.

In a September 9, 2015 email, a VA employee reported to Senator Amy Klobuchar's office that VA has "confirmed with the Minneapolis VA Medical Center that they have the capability to hold a mental health examination with either a psychologist or a psychiatrist via video teleconferencing with the Twin Ports VA Clinic in Superior, Wisconsin."  Despite this email, VA never scheduled the Veteran for this examination.  Remand is therefore warranted.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain all VA treatment records from the following facilities :

a) Minneapolis VAMC, dated April 2010 to present (one year prior to the filing of the Veteran's psychiatric claim).
b) Twin Ports VA Clinic, dated April 2010 to present (one year prior to the filing of the Veteran's psychiatric claim).

2. Schedule the Veteran for a VA compensation examination by a clinician with appropriate expertise in mental health. 

The following considerations govern:

The claims folder, and a copy of this Remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this Remand. 

The examiner must state the medical and factual basis or bases for any opinions rendered based on his clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

If the examiner finds he cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

The examiner's attention is called to the following evidence:

(i) The Veteran served as a water craft operator, as indicated on his DD Form 214.  He also received the Vietnam Campaign Medal w/60 device.  Based on this commendation, the Board finds that the Veteran served in combat pursuant to 38 U.S.C.A. § 1154(b).  

This statute provides that when a veteran has engaged in combat with the enemy, VA "shall accept" satisfactory lay or other evidence "as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  Therefore, the examiner should presume the veracity of the Veteran's statement of events in service even though there is no corroborating evidence in the claims files.  Also, the examiner may not find that the Veteran's psychiatric disorder is not related to service simply because treatment is not documented in his service treatment records.

(ii) The Veteran is service-connected for a heart disorder.  He testified that his psychiatric claim derives in part from his belief that it is secondary to his heart disorder. 

(iii) Because of the date of this appeal, the examiner should apply the principles of the DSM-IV.

For each psychiatric disorder diagnosed, the examiner must answer the following questions:

(i) Is it at least as likely as not (50% or greater probability) that the Veteran's acquired psychiatric disorder, began during or was otherwise caused, by his military service?  Why or why not?

(ii) Is it at least as likely as not (50% or greater probability) that the Veteran's service-connected heart disorder CAUSED his acquired psychiatric disorder?  Why or why not?

(iii) Is it at least as likely as not (50% or greater probability) that the Veteran's service-connected heart disorder AGGRAVATED (permanently worsened in severity beyond its natural progression) his acquired psychiatric disorder?  Why or why not?

3. After undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




